DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “register cell coupled to the column output” in line 5. It should be changed to “register cell coupled to the column output line”.  Appropriate correction is required. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0057366 A1, cited by applicant). 

As to claim 1, Lee et al. discloses an event-driven sensor (Figs.1, 3 and 5) comprising: 
a pixel array (Figs. 1, 3 and 5: pixelated array 12); 
a column readout circuit (Figs. 1, 3 and 5: column decoder 16 and column arbitrator 22) coupled to column output lines of the pixel array (although column output lines are not shown, it is inherent that there are column output lines coupled to the column readout circuit in order to read out signals), the column readout circuit comprising, for each of the column output lines, a column register cell coupled to the column output (Fig.3; [0032]: “Column arbitrator 22 creates a token 126 that advances through the columns until valid column address 124 is found and readout.” Since the token 126 can advance through each of the columns in column arbitrator and read out one single pixel, it implies that one column register cell for each column), the column register cells being coupled in series with each other to propagate a first token (Since the token can advance through the columns, the column register cells are in series), wherein each column register cell is configured to activate a column event output signal when it receives the first token while the detection of an event is indicated on the column output line ([0032]: the valid column address 124 is readout when found. The column address 124 corresponds to the claimed column event output signal); and 
a row readout circuit (Figs. 1, 3 and 5: row decoder 18 and row arbitrator 24) coupled to row output lines of the pixel array  (although row output lines are not shown, it is inherent that there are row output lines coupled to the row readout circuit in order to read out signals), the row readout circuit comprising , for each of a plurality of sub-groups of the row output lines, a row register cell coupled to a plurality of the row output lines (Fig.5; [0036]: the sensor device can also comprise a control 128, a passive control logic 130, and an active control logic 132, such that a subset of pixels can be readout, allowing faster readout rate. In this situation, the portion of the row arbitrator 24 that reads out the multiple rows of pixels together is considered as one cell), the row register cells being coupled in series 
 
Method claim 8 recites substantially similar subject matter as disclosed in claim 1; therefore, it is rejected for the same reasons. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
 
Claims 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0057366 A1, cited by applicant) in view of Matolin et al. (US 2021/0258525 A1). 

As to claim 2, Lee et al. discloses the event-driven sensor of claim 1, but does not expressly disclose wherein the column output lines are column readout request lines, the column readout circuit being further coupled to acknowledgement column lines of the pixel array, and wherein the row output lines are row readout request lines, the row readout circuit being further coupled to acknowledgement row lines of the pixel array. 
However, Matolin et al. teaches the column output lines are column readout request lines, the column readout circuit being further coupled to acknowledgement column lines of the pixel array , and wherein the row output lines are row readout request lines, the row readout circuit being further coupled to acknowledgement row lines of the pixel array (Fig.3; [0024]: the signal lines for transmitting column request signal correspond to claimed column readout request lines; the signal lines for transmitting column acknowledge signal correspond to the claimed acknowledgement column lines. The signal lines for transmitting row request signal correspond to claimed row readout request lines; the signal lines for transmitting row acknowledge signal correspond to the claimed acknowledgement row lines). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. with the teaching of Matolin et al. to have column readout request lines, the column readout circuit being further coupled to acknowledgement column lines of the pixel array , and have row readout request lines, the row readout circuit being further coupled to acknowledgement row lines of the pixel array, so as to perform various pixel array operations properly and efficiently. 
 
As to claim 3, Lee et al. in view of Matolin et al. discloses the event-driven sensor of claim 2, wherein a first pixel of the array is configured to assert, in response to a detected event (Matolin et al.: [0041]: temporal contrast event), either: 
a column readout request on the column readout request line of the column of the first pixel, and to assert a row readout request on the row readout request line of the row of the first pixel in response to an acknowledgement signal on the acknowledgement column line (Matolin et al.: [0041]: “the pixel can send the row-request signal (reqY) to row selection circuit 302. In turn, as the row is successfully selected by row selection circuit 302 in response to receiving reqY”. Please note that the “row” in Matolin reads on the “column” in the claim); or 
a row readout request on the row readout request line of the row of the first pixel, and to assert a column readout request on the column readout request line of the column of the first pixel in response to an acknowledgement signal on the acknowledgement column line (Matolin et al.: [0042]: “After receiving ackY, all pixels that detected an event in the active row can send a reqX to interface cells 306”). 
 
As to claim 4, Lee et al. in view of Matolin et al. the event-driven sensor of claim 3, wherein the first pixel of the array is further configured to deactivate the column and row readout requests in response to the acknowledgement signals being asserted on the acknowledgement column and row lines (Matolin et al.: [0042-0043]). 
 
Method claims 9-11 recite substantially similar subject matter as disclosed in claims 2-4, respectively; therefore, they are rejected for the same reasons. 
 
Claim 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0057366 A1, cited by applicant) in view of Berner et al. (US 2018/0191972 A1). 
 
As to claim 5, Lee et al. discloses the event-driven sensor of claim 1, but fails to disclose each column output line is a shared column output line coupled to each of the pixels of its column, and each row output line is a shared row output line coupled to each of the pixels of its row. 
However, Berner et al. teaches each column output line is a shared column output line coupled to each of the pixels of its column (Fig.5; [0229]: the column request lines are shared between all pixels in the same column), and each row output line is a shared row output line coupled to each of the pixels of its row (Fig.3: each row select line is shared between all pixels in the same row). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invent to modify Lee et al. with the teaching of Berner et al. such that each column output line is a shared column output line coupled to each of the pixels of its column, and each row output line is a shared row output line coupled to each of the pixels of its row, so as to allow operations of the pixels in the same column or same row  to be performed at the same time, limit the use of wirings, and simplify the pixel circuit. 
 
As to claim 7, Lee et al. discloses the event-driven sensor of claim 1, but fails to disclose the row readout circuit further comprising a pattern generation circuit configured to generate a bit pattern indicating the row of the sub- group on which the event occurred. 
However, Berner et al. teaches the row readout circuit further comprising a pattern generation circuit ([0234]: “The row selection circuit contains a circuit that encodes the address of the currently selected row”) configured to generate a bit pattern indicating the row of the sub- group on which the event occurred ([0122]: “To transmit an event, the address of the corresponding pixel is transmitted; 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. with the teaching of Berner et al. to include a pattern generation circuit configured to generate a bit pattern indicating the row of the sub- group on which the event occurred, so as to allow higher speed of access and use less memory, thereby making transferring and storing data more efficient.  
 
Method claim 12 recites substantially similar subject matter as disclosed in claim 7; therefore, it is rejected for the same reasons. 
 
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0057366 A1, cited by applicant) in view of Hiro (US 2020/0412988 A1). 
 
As to claim 6, Lee et al. discloses the event-driven sensor of claim 1, but fails to disclose wherein each column output line is coupled in a daisy-chain to each of the pixels of its column, and each row output line is coupled in a daisy-chain to each of the pixels of its row. 
However, Hiro teaches signal line is coupled in daisy-chain to a plurality of pixels ([0002]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. with the teaching of Hiro to couple each column output line in a daisy-chain to each of the pixels of its column, and couple each row output line in a daisy-chain to each of the pixels of its row, so as to use only limited wiring that is needed. 
 
Claim 13 recites substantially similar subject matter as in claims 1 and 6; therefore, it is rejected for the same reasons. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Rhee et al. (US 2018/0091747) discloses an imaging device is disclosed, the device comprising a pixelated array of semiconductor detector elements, in which each detecting element is electrically connected to an integrated circuit, the integrated circuit comprising a passive signal path and an active signal path. The active path provides consecutive frame imaging and the active path detects the location of transient events. 
Ruedi et al. (US 2007/0079035 A1) discloses a device for reading information in a set of electronic components connected to a communication bus in order to send that information over the communication bus includes means for reading values held in at least some of the electronic components holding a value to be sent and an arbiter circuit for successively sending the read values over the communication bus. 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ZHENZHEN WU/Patent Examiner, Art Unit 2696    
                                                                                                                                                                                     /SINH TRAN/Supervisory Patent Examiner, Art Unit 2696